UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6273 DREYFUS MASSACHUSETTS MUNICIPAL MONEY MARKET FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Massachusetts Municipal Money Market Fund August 31, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments103.0% Rate (%) Date Amount ($) Value ($) Massachusetts92.3% Amherst, GO Notes (Municipal Purpose Loan) 2.00 11/1/11 500,000 501,155 Holyoke, GO Notes, BAN 1.25 2/24/12 4,715,500 4,727,828 Massachusetts, Consolidated Loan 5.50 11/1/11 395,000 398,197 Massachusetts, Consolidated Loan (Liquidity Facility; Wells Fargo Bank) 0.11 9/1/11 1,700,000 a 1,700,000 Massachusetts, GO Notes, Refunding (Liquidity Facility; State Street Bank and Trust Co.) 0.16 9/7/11 5,215,000 a 5,215,000 Massachusetts, Special Obligation Refunding Notes (Federal Highway Grant Anticipation Note Program) 5.00 12/15/11 1,560,000 1,579,839 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue (LOC; Citibank NA) 0.16 9/7/11 1,700,000 a 1,700,000 Massachusetts Department of Transportation, Metropolitan Highway System Subordinated Revenue (Commonwealth Contract Assistance Secured) (Liquidity Facility; Barclays Bank PLC) 0.13 9/7/11 4,350,000 a 4,350,000 Massachusetts Development Finance Agency, Education Revenue (The Tabor Academy Issue) (LOC; FHLB) 0.19 9/7/11 5,735,000 a,b 5,735,000 Massachusetts Development Finance Agency, IDR (Metalcrafters, Inc. Issue) (LOC; Bank of America) 0.55 9/7/11 1,695,000 a 1,695,000 Massachusetts Development Finance Agency, Revenue (Babson College Issue) (LOC; FHLB) 0.16 9/7/11 1,775,000 a,b 1,775,000 Massachusetts Development Finance Agency, Revenue (Checon Corporation Issue) (LOC; Bank of America) 0.45 9/7/11 3,150,000 a 3,150,000 Massachusetts Development Finance Agency, Revenue (Decas Cranberry Issue) (LOC; TD Bank) 0.40 9/7/11 875,000 a 875,000 Massachusetts Development Finance Agency, Revenue (Eaglebrook School Issue) (LOC; Bank of America) 0.23 9/7/11 1,115,000 a,b 1,115,000 Massachusetts Development Finance Agency, Revenue (ECM Plastics Issue) (LOC; Toronto Dominion Bank) 0.22 9/7/11 1,250,000 a 1,250,000 Massachusetts Development Finance Agency, Revenue (Family Service Association of Greater Boston Issue) (LOC; FHLB) 0.21 9/7/11 1,900,000 a 1,900,000 Massachusetts Development Finance Agency, Revenue (Jewish Healthcare Center, Inc. Assisted Living Corporation Issue) (LOC; TD Bank) 0.21 9/7/11 4,500,000 a 4,500,000 Massachusetts Development Finance Agency, Revenue (Meadowbrook School Project) (LOC; JPMorgan Chase Bank) 0.21 9/7/11 3,370,000 a,b 3,370,000 Massachusetts Development Finance Agency, Revenue (Melmark New England Issue) (LOC; TD Bank) 0.23 9/7/11 4,740,000 a,b 4,740,000 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.56 9/7/11 3,805,000 a,b,c,d 3,805,000 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 0.06 9/1/11 7,000,000 a,b 7,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Great Brook Valley Health Center Issue) (LOC; TD Bank) 0.16 9/7/11 2,345,000 a 2,345,000 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 0.07 9/1/11 10,100,000 a,b 10,100,000 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 0.13 9/7/11 3,000,000 a,b 3,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Hillcrest Extended Care Services Issue) (LOC; Bank of America) 0.26 9/7/11 2,000,000 a 2,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 0.18 9/1/11 1,000,000 a 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (LOC; TD Bank) 0.13 9/7/11 3,000,000 a 3,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 0.07 9/1/11 1,000,000 a,b 1,000,000 Massachusetts Housing Finance Agency, SFHR 3.40 12/1/11 100,000 100,468 Massachusetts Industrial Finance Agency, IDR (Cambridge Isotope Laboratories, Inc. Project) (LOC; Bank of America) 0.55 9/7/11 1,150,000 a 1,150,000 Massachusetts Industrial Finance Agency, Revenue (Heritage at Hingham Issue) (Liquidity Facility; FNMA and LOC; FNMA) 0.26 9/7/11 6,760,000 a 6,760,000 Massachusetts Industrial Finance Agency, Revenue (The New England College of Optometry Issue) (LOC; FHLB) 0.21 9/7/11 5,320,000 a 5,320,000 Massachusetts Water Resources Authority, Subordinated General Revenue, Refunding (Liquidity Facility; Bank of Nova Scotia) 0.13 9/7/11 4,200,000 a 4,200,000 Northampton, GO Notes, BAN 1.50 2/10/12 2,000,000 2,007,443 Norwood, GO Notes, BAN 1.50 1/18/12 1,600,000 1,606,063 Randolph, GO Notes, BAN 1.25 2/1/12 1,800,000 1,805,934 Randolph, GO Notes, BAN 1.50 8/30/12 1,710,000 1,723,503 Sturbridge, GO Notes (Municipal Purpose Loan) 3.00 11/15/11 794,000 797,993 Templeton, GO Notes, BAN 1.25 11/2/11 800,000 800,604 Wareham, GO Notes, BAN 1.00 1/19/12 1,199,000 1,200,357 Wells Fargo Stage Trust (Massachusetts Development Finance Agency, Revenue (Harvard University Issue)) (Liquidity Facility; Wells Fargo Bank) 0.20 9/7/11 1,000,000 a,b,c,d 1,000,000 U.S. Related10.7% JPMorgan Chase Putters/Drivers Trust (Puerto Rico Commonwealth, Public Improvement GO Notes) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.14 9/1/11 10,000,000 a,c,d 10,000,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Liquidity Facility; Citibank NA) 0.21 9/7/11 3,000,000 a,c,d 3,000,000 Total Investments (cost $124,999,384) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b At August 31, 2011, the fund had $42,640,000 or 35.1% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, these securities amounted to $17,805,000 or 14.7% of net assets. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At August 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 124,999,384 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MASSACHUSETTS MUNICIPAL MONEY MARKET FUND By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 By: /s/ James Windels James Windels Treasurer Date: October 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
